 In the Matter of BAIraTECORPORATIONandUNITED GAS,-COKE &CHEMICAL WORKERS,AFFILIATEDWITH CONGRESSOFINDUSTRIAL ORGAN-IZATIONSCase No. 4-R-1-578.-Decided January 31,1945Mr. William C. Treanor,of New York City, andMr. A.'H. Oak,ofBound Brook, N. J., for the Company.Rothbard and Talisman,byMr. Clarence Talisman,andMr. DavidElliot,of Newark, N. J., for the United.Mr. Abraham Schlesinger,of New York City, andMr. Roy Dugan,of Newark, N. J., for District 50.Mr. Adam B. Chase,ofManville, N. J., andMr. Carl Rehder,ofSomerville, N. J., for the Independent.Mr. Julius G. Serot,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.Upon as petition duly filed by United Gas, Coke & Chemical Work-ers, affiliated with Congress of Industrial Organizations, herein calledthe United, alleging that a question affecting commerce had arisenconcerningthe representation of employees of Bakelite Corporation,Bound Brook, New jersey, herein called the Company, the NationalLaborRelationsBoard provided for an appropriate hearing upondue notice before Walter Wilbur, Trial Examiner. Said hearing washeld at New Brunswick, New Jersey, on December 14, 1944.TheCompany, the United, Independent Union of Bakelite Workers, Inc.,herein called the Independent, and District 50, United Mine Workersof America," herein called District 50, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.During the hearing, and again at the close thereof, both the.Company and the Independent moved to dismiss the petition.The1Over the objections of the Company and of the Independent,the Trial Examinergranted the motion by District ^O to intervene in this proceeding.60 N. L.R. B., No. 65.-318 BAKELITE CORPORATION319Independent also moved for a check of authorization cards againstthe pay roll.The Trial Examiner-ref erred the three motions to theBoard for determination.For the reasons set forth in Section III,infra,these motions are hereby denied.The Independent also moved that any direction of election providefor balloting by mail of employees of the Company now in the armedforces of the United States, or, in the alternative, that no election beheld at present.This motion was also referred to the Board by theTrial Examiner. For the reasons stated in Section V,infra,we herebydeny this motion.During the hearing, District 50 moved to amend the caption ofthe proceeding to show its interest, and the Trial Examiner alsoreferred this motion to the Board. Since the caption is correct as setforth, this motion is hereby denied.After the close of the hearing,the Independent and the Company moved separately for oral argu-ment.Both of these motions are hereby denied.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in this case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBakelite Corporation is a New Jersey corporation operating a plantat Bound Brook, New Jersey, where it is engaged in the manufactureof bakelite and Vinylite, plastics, and allied products.The Companypurchases raw materials for use in its Bound Brook plant valued inexcess of $500,000 annually, more than 50 percent of which is shippedto it from points outside the State of New Jersey.Products valuedin excess of $500,000 are manufactured annually and more than 50percent of such products is shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America, affiliated withCongress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Independent Union of Bakelite Workers, Inc., is a labor organiza-tion admitting to membership employees of the Company.District50,UnitedMineWorkers of America, , is a labororganization admitting to membership employees of the Company. 320,DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII: THE QUESTION CONCERNING REPRESENTATIONAs a consequence of a petition filed by United on September24, 1943, the Board, on November 23, 1943, directed an election?which resulted in the certification of the Independent as the bargain-ing representative 3 of the employees of the Company, on December29, 1943.On October 22, 1943, after the filing of the petition butprior to the direction made by the Board, the Independent, enteredinto a collective bargaining agreement with the Company and, sincethe election was won by the Independent, that agreement remainedeffective.It provided that it expire on December 31, 1944, subject toa 30-day notice automatic renewal clause 4 It is conceded that inOctober 1944, the United made written demand for recognition as thebargaining representative and that the Company deferred action onsuch demand pending action by the Board, the petition herein havingbeen filed, apparently, on the same day that demand was made uponthe company.A statement of a Board agent, introduced into evidence at the hear-ing, over the objections of the Company and the Independent, indicatesthat United represents a substantial number of employees in the unithereinafter found appropriate.5The Board agent made no check ofthe cards against the Company's pay roll. Instead, apparently relyingupon the showing made by the petitioner in the 1943 election, the.agentmade the following notation upon the report submitted : "Because ofshowing of labor organizations and low rate of turnover, pay roll wasnot checked."The record indicates that the Company put no obstaclein the way of a check by the Board agent.The Company and the Independent now assert that the refusal by theBoard agent to check the cards against the pay roll constitutes afailure of proof on the part of the petitioner.The issue is two-fold.It is contended that since there is'no proofof the authenticity of the cards submitted by the petitioner and byDistrict 50, there is no indication that a ,substantial number of the2Matter ofBakeliteCorporation,53 N. L. R. B. 824.8In that election, this petitioner polled 511 votes and the Independent polled 798 out ofa total vote of 1,323. There were then 1,499 eligible voters.District 50 did notparticipate.'The contract was still In force when the instant petition was filed.However, since thepetition was filed prior to the automatic renewal date, no claim is made that the contractis a bar.The Field Examiner reported that the United submitted 596 cards, all of which boreapparently genuine original signatures ; that of these 596 cards, 59 were undated, 21 weredated in November 1944, and the remainder were dated between July 1944, and October1944, inclusive.Of these 156 cards, 21 were dated in November 1944, 133 in October 1944, and 2 wereundated:The pay roll for the period ending November 13, 1944, contained the names of 1,560employees in the alleged appropriate unit.The Independent relies upon itscontract with the Company toshow Its Interest In theproceedings. BAKELITE CORPORATION321employees of the Company desire a new bargaining representative 6and that, this petitioner having polled but 511 votes as against 798 forthe Independent in the 1943 election, it must now submit evidenceindicating that a majority of the employees desire a change in thebargaining representative.We find no merit in either contention.Authorization cards are submitted solely as a guide for the use of theBoard, and its Regional Directors, as a safeguard against frivolousThe'Board has not established-any fixed standards forthe verification of cards used for this purpose, and the mere suggestion,without proof, that those here in question may be fictitious is notsufficient' to warrant further investigation.As to the second point,where, as here, a year has elapsed since a previous election, we do notrequire more than the showing ordinarily deemed substantial to justifya determination of representatives.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of-the Act.IV.THE APPROPRIATE UNITThe unit certified by the Board after the 1943 election included allhourly paid production and maintenance employees- at the BoundBrook plant of the Company,8 excluding office and clerical employees,guards, salaried employees who perform administrative, professional,or technical duties, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.All of theparties have stipulated that the unit shall now be the same as pre-viously found by the Board subject, however, to a request by the Inde-pendent that the appropriate unit shall include guards, watchmen,and ,one temporary clerical or messenger employee.The United andDistrict 50 desire to exclude guards, watchmen, and the messengeremployee.The guards are militarized plant police, having been sworn in asauxiliary military police by the United States Army.They are uni-formed, carry arms, and-perform such duties as guarding the Com-pany's property, stopping vehicles at the gate to see that any materialon the vehicles will not endanger the plant, and checking employeesentering or leaving the premises to prevent "contrabrand materials"6 Although it was claimed at the hearing that some of the cards submitted were fraudu-lent,neither the Company nor the Independent made any offer of proof of fraud.'"The showing of substantial representation is an administrative requirement of theBoard, to satisfy it as a preliminary matter that there is sufficient showing to justifyproceeding with the investigation of representatives"Matter of Atlas Powder Company,43 N L. R. B. 757,759 (footnote).See alsoMatter of Amos-Thompson Corporation,49N. L. it. B. 423,425 (footnote).8Auxiliary employees,who apparently are part and parcel of the maintenance force ofthe plant,and part-time employees were included in the unit previously certified and arealso now included by stipulation in the present appropriate unit.628563-45-vol. 60-22 '322DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom being carried into or out of the plant. -Although-the guardswere excluded by the Board in its prior certification, the Independenthas consistently bargained for all hourly paid employees, includingthe guards, watchmen, and the messenger. It is our policy to excludefrom units of production and maintenance employees plant-protectionemployees who are militarized, carry arms, ,L'perform monitorialduties,9 and we shall therefore exclude the guards.The watchmen are uniformed but not armed. The record indicatesthat they have no monitorial duties,' other thtin to warn an employeeagainst smoking, as a part of the fire precautions.They are underthe supervision of the captain of the guards but apparently have noother connection with the guards, except that they may be promotedto the position of a guard and thereby earn an additional 5 cents anhour.They may also, and sometimes are, up-graded to productionjobs, and they apparently enjoy the same vacation and other employ-ment benefits as do the production and maintenance employees. Theypatrol the plant and check on losses of various kinds, particularly fireand material losses.They have clock stations around the plant andthey punch these stations on the clock which they carry. These watch-men, not having been specifically excluded by the prior certification,were inferentially included in the unit and we see no reason whythey should not now be specifically included in the appropriate unit."The messenger is a schoolboy who works after school hours and on'Saturdays.He is paid on an hourly basis because of his part-timeactivity, and it ivould seem, it is because of this method of paymentthat the Company and the Independent seek to have him included inthe appropriate unit.The record indicates that his duties are purely.clerical in nature and that he is obviously a part of the clerical forceof the Company.We shall exclude the messenger.We find that all hourly paid production, maintenance, and auxiliaryemployees at the Bound Brook plant of the Company, including part-time employees and watchmen, but excluding office and clerical em=ployees, guards, salaried employees who perform administrative,professional, or technical duties, and all supervisory employees withauthority, to hire, promote,_ discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-°Matter of Ingalls Shipbuilding Corporation,59 N. L. R. B 924.10Matter of Chicago Rawhide Manufacturing Company,'decided in December 1944, andreported in 59 N. L. R. B. 1234. BAKELITE CORPORATION323 ,ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.11-The Independent contends that "elections in various plants shouldbe status quo until after the peace or if elections will be held men andwomen in service from the Bakelite Corporation should have a rightto vote," and that employees in the armed forces "have a definite andfixed right in the contract which is made between the employer and thecollective bargaining agency."The Independent points out that 724employees of the plant are now in military service.For reasons fully set forth in prior decisions,12 we shall permit onlythose employees on military leave who present themselves at the pollsto vote, and we have, except as herein stated, denied the motion of theIndependent.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bakelite Corpora-tion, Bound Brook, New Jersey, an election by secret ballot shall beconducted as early, as possible, but not later than thirty, (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for-the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or, on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing any who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by CIO/UGCCWA, PlasticsDivision, or by District 50, United Mine Workers of America (Chem-icalDivision), or by Independent Union of Bakelite Workers, Inc.,for the purposes of collective bargaining, or by none of the aforesaidorganizations."At the hearing,theUnited requested that Its name appear on the ballot asCIO/UGCCWA,Plastics Division.12Matter of Mine Safety Appliances Co.,55 N. L. R. B. 1190, 1193-1195.